PER CURIAM.
For the third time, Charlie Burroughs petitions the court for relief on the theory that his appellate counsel was ineffective for failing to challenge the sufficiency of the evidence. Burroughs’ first petition raising this claim was untimely and denied as such. His second petition was likewise untimely, failed to allege any meritorious basis for an exception to the time limitation, and in addition was determined to be impermissibly successive. Burroughs has now presented the same claim again, and as with his last petition, we determine that this claim is procedurally barred both as untimely under rule 9.141(d)(5) and imper-missibly successive under rule *11769.141(d)(6)(C). Petitioner is cautioned that the filing of any further procedurally barred petitions claiming that appellate counsel was ineffective in this case may result in the imposition of sanctions, including but not limited to an order prohibiting petitioner from filing any further pro se pleadings in this court.
Petition alleging ineffective assistance of appellate counsel DENIED and DISMISSED.
VAN NORTWICK, WETHERELL, and ROWE, JJ., concur.